Citation Nr: 0014241	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-05 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by arthralgias of the bilateral knee, including an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  Entitlement to service connection for a disability 
manifested by arthralgias of the bilateral shoulder, 
including an undiagnosed illness incurred as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

3.  Entitlement to service connection for a disability 
manifested by neuralgias of the bilateral elbows, wrists, and 
fingers, including an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by arthralgia of the cervical spine, including an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

5.  Entitlement to service connection for a disability 
manifested by lumbar spine disability, including an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

6.  Entitlement to service connection for a disability 
manifested by hyperkeratosis of the bilateral elbows, with 
multiple keloids and pruritus, including an undiagnosed 
illness incurred as a result of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

7.  Entitlement to service connection for a disability 
manifested by sleep impairment, including an undiagnosed 
illness incurred as a result of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

8.  Entitlement to service connection for a disability 
manifested by chronic fatigue, including an undiagnosed 
illness incurred as a result of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

9.  Entitlement to service connection for herpes zoster with 
post-herpetic neuralgia of the right rib, including as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

10.  Entitlement to service connection for a disability 
manifested by generalized multiple joint pain and/or 
osteoarthritis, including an undiagnosed illness incurred as 
a result of service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

11.  Entitlement to service connection for a disability 
manifested by memory loss, claimed as a cognitive disorder 
secondary to a low IQ, and as an undiagnosed illness incurred 
as a result of service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

12.  Entitlement to service connection for a disability 
manifested by transaminases, claimed as secondary to alcohol 
and nonsteroidal anti-inflammatory drug use, and as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

13.  Entitlement to service connection for hiatal hernia, 
including as an undiagnosed illness incurred as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

14.  Entitlement to service connection for a disability 
manifested by morning emesis, including an undiagnosed 
illness incurred as a result of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.  His DD Form 214 states that he also served on active 
duty in Southwest Asia during the Persian Gulf War from 
November 30, 1990 to June 4, 1991.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
bilateral knee disability that was incurred or aggravated 
during, or as a result of, service; nor does it show 
objective indications of a chronic disability manifested by 
arthralgias of the bilateral knees in service or since the 
veteran's period of service, that can be attributed to any 
undiagnosed illness.

2.  The record does not contain competent evidence of current 
bilateral shoulder disability that was incurred or aggravated 
during, or as a result of, service; nor does it show 
objective indications of a chronic disability manifested by 
arthralgias of the bilateral shoulders in service or since 
the veteran's period of service, that can be attributed to 
any undiagnosed illness.

3.  The record does not contain competent evidence of a 
cervical spine disability that was incurred or aggravated 
during, or as a result of, service; nor does it show 
objective indications of a chronic disability manifested by 
arthralgia of the cervical spine in service or since the 
veteran's period of service, that can be attributed to any 
undiagnosed illness.

4.  The record does not contain competent evidence of a 
current lumbar spine disability that was incurred or 
aggravated during, or as a result of, service; nor does it 
show objective indications of a chronic disability manifested 
by lumbar pain in service or since the veteran's period of 
service, that can be attributed to any undiagnosed illness.

5.  The record does not contain competent evidence of a 
current elbows, wrists, and fingers disability, that was 
incurred or aggravated during, or as a result of, service; 
nor does it show objective indications of a chronic 
disability manifested by neuralgias of the bilateral elbows, 
wrists, and fingers, in service or since the veteran's period 
of service, that can be attributed to any undiagnosed 
illness.

6.  The record does not contain competent evidence of a 
current skin disorder of the bilateral elbows that was 
incurred or aggravated during, or as a result of, service; 
nor does it show objective indications of a chronic 
disability manifested by hyperkeratosis of the bilateral 
elbows with multiple keloids and pruritus, in service or 
since the veteran's period of service, that can be attributed 
to any undiagnosed illness.

7.  The record does not contain competent evidence of a 
current sleep disability that was incurred or aggravated 
during, or as a result of, service; nor does it show 
objective indications of a chronic disability manifested by 
insomnia in service or since the veteran's period of service, 
that can be attributed to any undiagnosed illness.

8.  The record does not contain competent evidence of a 
current chronic fatigue disorder that was incurred or 
aggravated during, or as a result of, service; nor does it 
show objective indications of a chronic disability manifested 
by chronic fatigue, in service or since the veteran's period 
of service, that can be attributed to any undiagnosed 
illness.

9.  On May 20, 1998, prior to the promulgation of a decision 
in the appeal, notification was received from the veteran 
that a withdrawal of his appeal regarding entitlement to 
service connection for herpes zoster with post-herpetic 
neuralgia of the right rib was requested.

10.  On May 20, 1998, prior to the promulgation of a decision 
in the appeal, notification was received from the veteran 
that a withdrawal of his appeal regarding entitlement to 
service connection for a disability manifested by generalized 
multiple joint pain and/or osteoarthritis was requested.

11.  On May 20, 1998, prior to the promulgation of a decision 
in the appeal, notification was received from the veteran 
that a withdrawal of his appeal regarding entitlement to 
service connection for a disability manifested by memory 
loss, claimed as a cognitive disorder secondary to a low IQ, 
was requested.

12.  On May 20, 1998, prior to the promulgation of a decision 
in the appeal, notification was received from the veteran 
that a withdrawal of his appeal regarding entitlement to 
service connection for a disability manifested by 
transaminases, claimed as secondary to alcohol and 
nonsteroidal anti-inflammatory drug use was requested.

13.  On May 20, 1998, prior to the promulgation of a decision 
in the appeal, notification was received from the veteran 
that a withdrawal of his appeal regarding entitlement to 
service connection for hiatal hernia was requested.

14.  On May 20, 1998, prior to the promulgation of a decision 
in the appeal, notification was received from the veteran 
that a withdrawal of his appeal regarding entitlement to 
service connection for a disability manifested by morning 
emesis was requested.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a bilateral 
knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a bilateral 
shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a cervical 
spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

4.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a lumbar 
spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

5.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for an elbows, 
wrists, and fingers disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

6.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a skin 
disorder of the bilateral elbows.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

7.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a sleep 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (1999).

8.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a chronic 
fatigue disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

9.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the claims of entitlement to service 
connection for herpes zoster with herpetic neuralgia of the 
right rib; generalized multiple joint pain and/or 
osteoarthritis; a cognitive disorder secondary to a low IQ, 
claimed as memory loss; transaminases secondary to alcohol 
and nonsteroidal anti-inflammatory drugs; hiatal hernia; and 
morning emesis alleged to be due to an undiagnosed illness 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The veteran is seeking service connection for various claimed 
disabilities.  Under pertinent law and VA regulations, 
service connection may be granted if any of the disabilities 
manifested or was aggravated during, or as a result of 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.309, 3.317, 3.381, 3.382 (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(1999).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Congenital or developmental defects, as such, are not 
diseases or injuries within the meaning of applicable 
legislation, and are not subject to service connection.  38 
C.F.R. § 3.303(c) (1999).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, 38 C.F.R. § 3.317 (1999) is as follows:

(a)  (1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and  
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  (2) 
For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  (3) For purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6- month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  (4) A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  (5) A disability referred to in 
this section shall be considered service connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) Fatigue  (2) 
Signs or symptoms involving skin  (3) Headache  (4) Muscle 
pain  (5) Joint pain  (6) Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or symptoms 
involving the respiratory system (upper or lower)  (9) Sleep 
disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  
(13) Menstrual disorders.  

(c)  Compensation shall not be paid under this section:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or  (2) If there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or  (3) If there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

(d)   For purposes of this section:  (1) The term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  

Factual Background

As noted above, the veteran had two periods of active 
service, namely from August 1972 to July 1975, and from 
November 30, 1990 to June 4, 1991.  The veteran's service 
medical records for that first period of service show in 
pertinent part, complaints of low back pain in March 1973, 
and complaints of right knee pain of unknown etiology, with 
an impression of probable chondromalacia patella in February 
1975, separation examination in July 1975 documents that the 
clinical evaluation of the veteran, including his spine and 
lower extremities, produced normal findings.  There is no 
medical evidence of pertinent symptomatology between 1975 and 
the veteran's second period of service.  

With respect to the veteran's pertinent complaints during and 
following his second period of service, it is noted that 
while in service in November 1990, he complained of left knee 
pain after running over 4 days.  Following examination, the 
assessment was rub patellar tendonitis - acute.  In June 
1991, the veteran complained of the sudden onset of right 
elbow pain two months prior.  Following examination, the 
assessment was mild right olecranon bursitis.  The examiner 
noted that it should resolve spontaneously in approximately 6 
weeks or less.  

In September 1993, the veteran underwent a VA Persian Gulf 
Registry examination.  The veteran's only noted complaint was 
aching in the arms.  Examination produced normal findings and 
no diagnosis.  

The veteran was seen post-service in the VA rheumatology 
clinic in 1993 for complaints of pain in the shoulders, 
elbows, wrists, hands, and knees.  Initially, the diagnosis 
was possible rheumatoid arthritis, but following special 
rheumatoid examination in December 1993, the diagnosis was 
fibromyalgia.  In January 1994, the diagnosis in the 
outpatient clinic for polyarticular arthralgias was 
arthritis.  In March 1994, rheumatology consultation for the 
same symptoms resulted in an assessment of probable carpal 
tunnel and a doubt with regard to fibromyalgia.  

Consultation with the LSU Medical Center Neurology and 
Rheumatology clinics resulted in a diagnostic impression of 
carpal tunnel - work related.  

The veteran was seen in March 1995 at the service department 
medical clinic for complaints of pain in the wrists, 
shoulders, back, ankles, and heels.  The veteran was noted to 
have served in the Persian Gulf, and desired a repeat of the 
Persian Gulf registry examination.  He noted that the 
reported arthralgias started two and one-half years following 
his return from the Persian Gulf, in November 1993.  The 
veteran was noted to be a barge cleaner. 

In March and April 1995, the veteran participated in a 
Comprehensive Clinical Evaluation Program (CCEP) that was 
conducted by the service department for the purpose of 
studying what was characterized as Persian Gulf War Illness.  
His chief complaint was of multiple arthralgias that he 
claimed had an onset in November 1993, and a duration of 78 
weeks.  The veteran was seen by the gastrointestinal clinic, 
the rheumatology clinic, and the mental health clinic.  

At the March 1995, psychiatric examination conducted in 
conjunction with the CCEP, the veteran's complained of 
recurrent arthralgias, skin rash, morning emesis, chronic 
fatigue, memory loss, and sleep difficulties since his return 
from the Persian Gulf.  Following examination, the diagnosis 
on Axis I was primary insomnia.  It was recommended that a 
sleep study be performed.  An April 1995 report of the sleep 
disorders laboratory showed a diagnosis of reduced sleep 
efficiency, with sleep fragmentation.  It was speculated that 
the veteran may be suffering from phase-shift syndrome.  

It was noted in rheumatology that the veteran's sleep 
disturbance, myalgia, and arthralgia, could be explained in 
terms of an incomplete picture for fibromyalgia, but that 
chronic tendonitis could explain the veteran's shoulder 
symptoms, and early degenerative joint disease could explain 
the symptoms in the hands, wrists, hips and ankles.  
Following the completion of the veteran's evaluation on April 
27, 1995, the pertinent diagnoses included early degenerative 
joint disease and chronic bilateral shoulder tendonitis.  

Following VA examination of the skin in May 1995, the 
diagnoses were unknown skin eruption, since resolved; 
multiple keloids; and hyperkeratosis over elbows.  

Following VA neurological evaluation of the wrists in June 
1995, the pertinent diagnosis was "carpal tunnel syndrome 
bilaterally (by history, diagnosis confirmed at LSU Medical 
Center)."   

In a May 1996 VA outpatient treatment record, there was noted 
a foraminal encroachment bilaterally at C5-6 due to a spur 
formation.  The diagnostic impression was bilateral cervical 
radiculopathy.  

Following VA examination in November 1996, the pertinent 
diagnoses were degenerative cervical disc disease with 
radiculopathy; sacralization of the lumbar spine; arthralgia, 
bilateral elbows, knees, ankles and hands; history of chronic 
fatigue and sleep difficulty; history of dermatitis- not 
currently found.  .  

The veteran was seen in the VA rheumatology clinic in October 
1996, with complaints of pain on movement of his wrists, 
hips, ankles, and knees.  Following examination, the 
diagnosis was degenerative joint disease.  

The veteran was seen in the VA rehabilitation medical clinic 
in August 1997, with complaints of pain on movement in the 
wrists, knees, and knees.  Following examination, the 
diagnosis was chronic pain syndrome.  

The veteran was seen in the VA neurology clinic in June 1998.  
It was noted that EMG studies had revealed bilateral ulnar 
neuropathies across the elbows and negative carpal tunnel.  
Neurological examination was unchanged with decreased 
pinprick and fine touch over the ulnar distribution.  The 
assessment was history of post-herpatic neuralgia.  

In August 1996, the veteran offered certified written 
statements in support of his claims from his spouse and two 
acquaintances.  In these statements, the individuals 
described what they had observed regarding the veteran's 
medical condition since service, including his tiredness and 
his problems with sleep.  

In the course of his appeal, the veteran presented written 
contentions on behalf of his claims, and oral testimony at a 
hearing before a hearing officer at the RO in May 1998, and 
at a hearing before the undersigned Board Member in July 
1999.  At his hearings, he testified that, although he was in 
Saudi Arabia during his tour of duty in the Persian Gulf War, 
he was exposed to the smoke from chemical and oil burning 
that took place in Kuwait.  He also claims that he 
experienced SCUD missile attacks and was proximate to where a 
SCUD missile hit and exploded; he further alleged that there 
were dump fires outside of his camp, that burned all types of 
trash, including contaminated diesel fuel.  He argued that 
his current manifestations of such disabilities resulting 
from an undiagnosed illness, include arthralgias of the 
bilateral knees; arthralgias of the bilateral shoulders; 
arthralgia of the cervical spine; a lumbar spine disability; 
neuralgias of the bilateral elbows, wrists, and fingers; 
hyperkeratosis of the bilateral elbows, with multiple keloids 
and pruritus; sleep impairment; and chronic fatigue. 


Analysis

The veteran's essential contention is that he currently 
experiences manifestations of certain disabilities, that are 
due to an undiagnosed illness incurred as a result of service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

The initial question to be answered regarding the issues on 
appeal is whether the veteran has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of :  (1) active military, naval or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

As noted above, the veteran had two periods of active 
service, namely from August 1972 to July 1975, and from 
November 30, 1990 to June 4, 1991.  The veteran has not 
argued, and in fact, he has specifically denied any 
contention that the disorders at issue were related to his 
initial period of service between 1972 and 1975.  The 
evidence of record, in fact, does not show otherwise.  
Complaints of low back pain in March 1973, and complaints of 
right knee pain in February 1975, resolved without residual 
disability given the normal findings at separation 
examination in July 1975 and the lack of pertinent 
symptomatology between 1975 and the veteran's second period 
of service.  

It is the veteran's contention that he has arthralgias of the 
bilateral knees, arthralgias of the bilateral shoulders, 
arthralgia of the cervical spine, a lumbar spine disorder, 
neuralgias of the bilateral elbows, wrists, and fingers, 
hyperkeratosis of the bilateral elbows, with multiple keloids 
and pruritus, a sleep disorder, and chronic fatigue related 
specifically to an undiagnosed illness incurred during his 
second period of active service in the Southwest Asia theater 
of operations during the Persian Gulf War.  

With respect to the veteran's contentions, and the statements 
of his spouse and friends, the veteran is advised that where 
the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, the Board finds that the veteran's 
unsubstantiated allegations and the statements of his spouse 
and friends alone are an insufficient basis on which to 
establish a well-grounded claim for service connection.

In this case, the Board has determined, for the reasons 
discussed below, that the claims for service connection for 
arthralgias of the bilateral knees, arthralgias of the 
bilateral shoulders, arthralgia of the cervical spine, a 
lumbar spine disorder, neuralgias of the bilateral elbows, 
wrists, and fingers, hyperkeratosis of the bilateral elbows, 
with multiple keloids and pruritus, a sleep disorder, and 
chronic fatigue as manifestations of undiagnosed illness, are 
not well grounded.  

Since a well-grounded claim has not been submitted with 
respect to those issues, and there is no indication of the 
existence of pertinent evidence that could make the claims 
well grounded, the VA is not obligated by statute to assist 
the veteran in the development of facts pertinent to those 
claims.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 1464 
(1997).  Nonetheless, under 38 U.S.C.A. § 5103(a), VA should 
advise the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case and supplemental statement of the case.  
Likewise, the Board's discussion herein informs the veteran 
of the requirements for the completion of his application for 
the claims for service connection.  

With respect to the first element of a well grounded claim 
for compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness - evidence of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War - the veteran's DD Form 214 documents 
that he served in that area between October 1990 and July 
1991.

Concerning the second element - manifestations or one or more 
signs or symptoms of undiagnosed illness - the Board notes 
that fatigue, signs or symptoms involving skin, muscle pain, 
joint pain, neurologic signs or symptoms, and sleep 
disturbances are listed in 38 C.F.R. § 3.317(b), and that 
these are the type of symptoms for which lay evidence is 
competent.  That is, the veteran is competent to say that he 
experiences arthralgias of the bilateral knees, bilateral 
shoulders, cervical spine, and lumbar spine, neuralgias of 
the bilateral elbows, wrists, and fingers, hyperkeratosis of 
the bilateral elbows, with multiple keloids and pruritus, 
insomnia, and fatigue.

The veteran's claims for service connection for arthralgias 
of the bilateral knees, arthralgias of the bilateral 
shoulders, arthralgia of the cervical spine, a lumbar spine 
disability, neuralgias of the bilateral elbows, wrists, and 
fingers, hyperkeratosis of the bilateral elbows, with 
multiple keloids and pruritus, sleeplessness, and chronic 
fatigue as manifestations of an undiagnosed illness must 
fail, however, as he has not presented evidence of the third 
or fourth element required to establish the well groundedness 
of such claims.  That is, as discussed below, each of the 
foregoing complaints have been accounted for in terms of a 
specific diagnosis.  Thus ,there can be no nexus between the 
chronic disability and the undiagnosed illness, since there 
is no undiagnosed illness.

A review of the foregoing medical record summaries, noted in 
the factual background above, reveals that the medical 
examinations of the veteran for his complaints of arthralgias 
of the bilateral knees, arthralgia of the bilateral 
shoulders, arthralgia of the cervical spine, lumbar spine 
disability, and neuralgias of the bilateral elbows, wrists, 
and fingers, have resulted in various diagnoses in service, 
and post-service.  These diagnoses include rub patellar 
tendonitis - acute (for left knee pain in service); mild 
right olecranon bursitis (for right elbow pain in service); 
possible rheumatoid arthritis; fibromyalgia; arthritis; 
carpal tunnel syndrome bilaterally; chronic bilateral 
shoulder tendonitis; degenerative joint disease; bilateral 
cervical radiculopathy; degenerative cervical disc disease 
with radiculopathy; sacralization of the lumbar spine; 
arthralgia, bilateral elbows, knees, ankles and hands; 
chronic pain syndrome; and post-herpatic neuralgia.  
Significantly, each of the foregoing symptomalogical 
complaints have been accounted for in terms of a specific 
diagnosis.  Thus, the claimed arthralgias of the bilateral 
knees, arthralgia of the bilateral shoulders, arthralgia of 
the cervical spine, lumbar spine disability, and neuralgias 
of the bilateral elbows, wrists, and fingers are not 
manifestations of an undiagnosed illness since they have been 
attributed to a diagnosis.  Consequently, the fourth element 
is lacking as to these claims. 

By the same token, the foregoing medical record summaries 
reveal that the medical examinations of the veteran for his 
complaints of a skin disability have resulted in a post-
service diagnoses of hyperkeratosis of the bilateral elbows, 
with multiple keloids and pruritus.  Thus, the veteran's 
complaints of a skin disability are not a manifestation of an 
undiagnosed illness since they have been attributed to a 
specific diagnosis.  Consequently, the fourth element is 
lacking as to this claim.

Finally, it is noted that in the course of the March 1995 
psychiatric examination conducted in conjunction with the 
CCEP, the veteran's complaints included chronic fatigue and 
sleep difficulties since his return from the Persian Gulf.  
Following examination, however, the diagnosis on Axis I was 
primary insomnia.  Following an April 1995 sleep disorders 
study, the diagnosis was of reduced sleep efficiency, with 
sleep fragmentation.  Thus, the veteran's complaints of 
chronic fatigue and sleep impairment are not a manifestation 
of an undiagnosed illness since they have been attributed to 
a diagnosis.  Consequently, the fourth element is lacking as 
to these claims.

Given the fact that the veteran's complaints at issue have 
resulted in various diagnoses, however, the Board is not free 
to disregard the question of whether there has been presented 
a well grounded claim for service connection for the 
disorders that have been diagnosed.  Akles v. Derwinski, 1 
Vet. App. 118 (1991).  Essentially, whether expressed or 
implied, such claims are inextricably intertwined, and must 
be considered together with the claims based upon undiagnosed 
illness.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

With respect to the first element required for a well-
grounded claim for service connection for any of the 
diagnoses at issue-- evidence of current disability as 
provided by a medical diagnosis - as detailed above, VA 
examination and outpatient treatment records, do show the 
diagnosis and treatment of the veteran for variously 
diagnosed disabilities that have accounted for the various 
complaints of the veteran at issue.  These diagnoses include 
rub patellar tendonitis - acute (for left knee pain in 
service); mild right olecranon bursitis (for right elbow pain 
in service); possible rheumatoid arthritis; fibromyalgia; 
arthritis; carpal tunnel syndrome bilaterally; chronic 
bilateral shoulder tendonitis; degenerative joint disease; 
bilateral cervical radiculopathy; degenerative cervical disc 
disease with radiculopathy; sacralization of the lumbar 
spine; arthralgia, bilateral elbows, knees, ankles and hands; 
chronic pain syndrome; post-herpatic neuralgia; 
hyperkeratosis of the bilateral elbows, with multiple keloids 
and pruritus; and primary insomnia.  

Notwithstanding, the veteran's claims for all of these 
disorders must still fail, since he has not presented 
competent evidence of the third element, that is, evidence of 
a nexus between any of the diagnosed disabilities at issue 
and injury or disease during either of the veteran's periods 
of service.  Essentially, none of the medical records 
attribute any of the veteran's diagnosed disabilities at 
issue to a disease or injury noted during his active military 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In that regard, the Board recognizes that on several 
occasions the examining physicians noted in the record of 
their examinations the veteran's active service, and in 
particular, his service in the Southwest Asia during the 
Persian Gulf War.  Although these notations were made within 
the context of medical examination reports, they cannot serve 
to well ground the veteran's claim since they were 
categorically based on the history provided by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner 
does not constitute competent medical evidence for purposes 
of rendering a claimed well grounded).  In every record 
involving such notations, the examiner failed to make 
additional medical comment regarding the veteran's period of 
service or any relation thereto.  

Finally, the Board recognizes that the veteran has stated 
that he has had certain of the disabilities at issue since 
service in the Persian Gulf in 1991.  It is noted in that 
regard that the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 
(1997).  The Board notes, however, that the evidence does not 
present or suggest the existence of an alternative avenue to 
service connection for the disorders at issue founded upon 38 
C.F.R. § 3.303(b).  Specifically, although continuity of 
symptomatology may be demonstrated by the veteran's reporting 
of such symptomatology, competent evidence must still relate 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  In this case, the 
veteran is competent to say that he had experienced the 
symptoms of which he complains, but he is not competent to 
determine the cause of his symptoms, that is, he is not 
competent to say that any of the symptomatology he now claims 
to experience have the same cause as those which he 
experienced or claims to have experienced during service.  
Without such evidence, the claim for service connection for 
those disorders are not well grounded.

Withdrawn Appeals

The Board observes that, in addition to the issues cited on 
the initial page of this decision, the February 1998 rating 
decision also denied the veteran's claims of entitlement to 
service connection for several other disorders as due to an 
undiagnosed illness.  These additional claims alleged to be 
due to an undiagnosed illness were entitlement to service 
connection for herpes zoster with herpetic neuralgia of the 
right rib; generalized multiple joint pain; a cognitive 
disorder secondary to a low IQ, claimed as memory loss; 
transaminases secondary to alcohol and nonsteroidal anti-
inflammatory drugs; hiatal hernia; and morning emesis.  In 
April 1998, the RO issued a statement of the case as to all 
of the claims noted herein, including those that are cited on 
the initial page of this decision, and the additional issues 
cited in this paragraph.  Thereafter, the veteran filed a 
substantive appeal that included, in addition to the issues 
cited on the initial page of this decision, the issues of 
entitlement to service connection for memory loss as due to 
an undiagnosed illness, and entitlement to service connection 
for hiatal hernia.  There was some question as to the 
adequacy of the substantive appeal with respect to the 
remaining issues set out in this paragraph.  In the May 1998 
hearing before the RO that followed, however, the veteran 
withdrew from appeal all claims, other than those cited on 
the initial page of this decision.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn the appeals as to the claims alleged to be due to 
an undiagnosed illness of entitlement to service connection 
for herpes zoster with herpetic neuralgia of the right rib; 
generalized multiple joint pain; a cognitive disorder 
secondary to a low IQ, claimed as memory loss; transaminases 
secondary to alcohol and nonsteroidal anti-inflammatory 
drugs; hiatal hernia; and morning emesis and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the denial 
of those claims and they are dismissed without prejudice.


ORDER

The veteran's claim for service connection for a disability 
manifested by arthralgias of the bilateral knees, including 
an undiagnosed illness, is not well grounded.  The appeal is 
denied. 

The veteran's claim for service connection for a disability 
manifested by arthralgias of the bilateral shoulders, 
including as an undiagnosed illness, is not well grounded.  
The appeal is denied. 

The veteran's claim for service connection for a disability 
manifested by neuralgias of the bilateral elbows, wrists, and 
fingers, including an undiagnosed illness, is not well 
grounded.  The appeal is denied.  

The veteran's claim for service connection for a disability 
manifested by arthralgia of the cervical spine, including an 
undiagnosed illness, is not well grounded.  The appeal is 
denied. 

The claim for service connection for a disability manifested 
by a lumbar spine disability, including an undiagnosed 
illness, is not well grounded.  The appeal is denied.  

The veteran's claim for service connection for a disability 
manifested by hyperkeratosis of the bilateral elbows, with 
multiple keloids and pruritus, including an undiagnosed 
illness, is not well grounded.  The appeal is denied. 

The claim for service connection for a disability manifested 
by a sleep impairment, including an undiagnosed illness, is 
not well grounded.  The appeal is denied.  

The claim for service connection for a disability manifested 
by chronic fatigue, including an undiagnosed illness, is not 
well grounded.  The appeal is denied.  

The appeals as to the claims of entitlement to service 
connection for herpes zoster with herpetic neuralgia of the 
right rib; generalized multiple joint pain and/or 
osteoarthritis; a cognitive disorder secondary to a low IQ, 
claimed as memory loss; transaminases secondary to alcohol 
and nonsteroidal anti-inflammatory drugs; hiatal hernia; and 
morning emesis are dismissed.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

